Citation Nr: 1632826	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals of surgery for fracture of the right thumb, with neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran requested a Board hearing, but withdrew his request in September 2011.  The Board previously considered this matter in December 2013, when it remanded for a new VA examination.

The Veteran seeks a higher rating for his service-connected right thumb disability.  As explained below, the evidence shows that the Veteran has right hand symptoms associated with carpal tunnel syndrome, and the Board is remanding for an opinion as to whether the Veteran's carpal tunnel syndrome is related to his service-connected right thumb disability.  Accordingly, the Board has added the issue of service connection for carpal tunnel syndrome to the list of issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected right thumb disability (characterized  as residuals of surgery for fracture of the right thumb, with neuropathy).  The right thumb disability is currently rated as 10 percent disabling under Diagnostic Code 7805-8615 for mild neuropathy of the right thumb.

An October 2008 VA examination shows a diagnosis of mild sensory neuropathy of the right median nerve, first digital branch.  The examination report also reflects that the Veteran reported a two year history of numbness and tingling in both hands.  The examiner indicated that these bilateral hand symptoms were not related to the service-connected loss of sensation in the right thumb.  The examiner cited VA treatment records that showed mild or early carpal tunnel syndrome in both hands.  See also VA treatment records received in November 2009 (within records obtained from the Social Security Administration), June 2010 and May 2014.

Pursuant to the December 2013 Board remand, the Veteran underwent a new VA examination for his service-connected right hand disability in January 2014.  

The January 2014 VA examination reflects complaints of numbness in both hands (associated with the Veteran's carpal tunnel syndrome) and in the right thumb.  On examination, the Veteran had mild sensory loss, but no motor abnormalities, in his right thumb.  The examiner stated that the Veteran had peripheral neuropathy of his right hand as a result of his carpal tunnel syndrome in both hands, and indicated that the Veteran's carpal tunnel syndrome is definitely not related to service.  The examiner, nonetheless, indicated that the Veteran's mild sensory neuropathy of the right median nerve was related to his service-connected right thumb disability.  

The Board finds that an addendum opinion is necessary.  The January 2014 VA examiner did not consider the extent to which the Veteran's carpal tunnel syndrome of the right hand may have been caused or aggravated by his service-connected right thumb disability.  Should the evidence establish that the carpal tunnel syndrome was caused or aggravated by the right thumb disability, the Veteran could potentially be entitled to higher or separate ratings, as the carpal tunnel syndrome affects an anatomical region (the right hand) larger than the service-connected right thumb.

Finally, the Board notes that the last VA treatment records to be associated with the claims file were received in May 2014 and are dated November 2013.  On remand, VA should obtain any outstanding and more recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, forward the claims file, including a copy of this remand, to the individual who conducted the January 2014 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's carpal tunnel syndrome of the right hand at least as likely as not proximately due to his service-connected right thumb disability?

(b)  If not, then is it as least as likely as not the carpal tunnel syndrome of the right hand has been aggravated (permanently worsened beyond it natural progression) by his service-connected right thumb disability?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




